Order unanimously modified by granting the motion to preclude plaintiff from giving evidence on the trial in support of the allegations of the complaint concerning all the items in defendant’s demand for bill of particulars, unless a bill of particulars in compliance therewith shall be furnished by plaintiff within thirty days from service of a copy of the order to be entered herein, with notice of entry thereof and, as so modified, affirmed, with costs to the appellants. The items demanded are appropriate. Settle order on notice. Present — Peck, P. J., Glennon, Dore, Van Voorhis and Bergan, JJ.